Citation Nr: 1605402	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.

The Veteran was scheduled for a videoconference hearing in October 2014.  Prior to the hearing, in September 2014, the Veteran's representative submitted correspondence indicating that the Veteran wished to withdraw his hearing request, and in its place, submit an affidavit.  The Veteran's September 2014 affidavit has been associated to the claims file.   


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran is entitled to a TDIU.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Analysis

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) evaluated as 70 percent disabling.  The Veteran contends his service-connected PTSD precludes his ability to work.  Specifically, the Veteran contends that he cannot work with other people due to conflicts with coworkers and supervisors, anger outbursts, and the inability to concentrate.  See September 2014 statement.  

The Veteran first met the schedular criteria for TDIU on May 1, 2008, the assigned effective date for a 70 percent disability rating for PTSD.  The Veteran worked as a full-time accountant until approximately 2005, when he "left the firm."  See June 2008 VA examination report.  It is not clear whether the Veteran was terminated or quit the job, but the report does reflect that the Veteran had personality clashes with coworkers, primarily those in supervisory positions.  Id.  The Veteran subsequently worked in accounting on a seasonal basis and operated his own handyman business in the down periods.  Id.  The Veteran explained that he prefers to work alone and control his time as he is uncomfortable in group settings and does not trust others to lead.  See December 2009 report from Dr. L.S.    

Several affidavits from family and coworkers received in September 2009 support the Veteran's provided history of difficulty working in a workplace environment with coworkers and supervisors.  Notably, the Veteran's neighbor and sister explained that the Veteran has been unable to keep a job after he lost the accounting position and that he must work for himself now because he cannot work for anyone else successfully.  A former coworker explained that, in the workplace, the Veteran's demeanor changed from pleasant and generous to angry "like a light switch."  She explained that the Veteran once picked up a chair and "hurled it right at the cubicle divider" separating him from two other employees in an angry outburst while at his accounting job.  


The evidence reflects that the Veteran withdrew his claim for TDIU at his July 2011 Board hearing pertaining to PTSD, with the hope of returning to work full-time because he felt his PTSD symptoms were improving with therapy.  See July 2011 Board hearing transcript, pp. 6, 24-25; see also September 2014 statement.  The Veteran returned to full-time work as a laborer and forklift operator but was terminated in May 2013 due to arguments with coworkers and supervisors.  See September 2014 statement.  The Veteran's representative also stated that the Veteran lost his job due to his service-connected PTSD.  See January 2014 correspondence.  Since then, the Veteran has resumed working as a self-employed handyman.  The Veteran described the work as "sporadic, for very little income."  See September 2014 statement.  

As summarized below, the file contains conflicting competent medical opinions regarding the effect of the Veteran's PTSD on his ability to secure and maintain substantially gainful employment.  After reviewing the Veteran's file, a VA psychiatrist opined that the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment.  See January 2013 VA examination report.  The examiner relied predominantly on the Veteran's July 2011 hearing testimony for his PTSD claim, in which the Veteran testified that he worked as a self-employed handyman.  The examiner did note that the testimony "may support symptoms of anger, irritability -- being "intense" as the veteran described - interfered with his ability to maintain interpersonal relationships in his previous accounting work.  It does appear that he has difficulty working in a[n] environment where he may have conflicts with peers.  It may be that symptoms of PTSD make it more difficult for him to manage his relationships.  But there is no indication that he unable to work at all."  

In December 2014, the Veteran's representative submitted a VA Form 21-0960P-3 completed by Dr. R.S., a private psychiatrist who had treated the Veteran.  See also April 2014 clinical record.  Based on a review of the claims file and an in-person evaluation of the Veteran, Dr. R.S. diagnosed the Veteran with PTSD, ADD, intermittent explosive rage - impulse disorder, and generalized anxiety disorder.  Dr. R.S. opined that the Veteran's mental diagnoses render him totally occupationally and socially impaired.  Dr. R.S. indicated that it is not possible to differentiate what portion of the impairment is caused by each mental disorder, but noted that the Veteran has an "inability to handle a job or marriage."

In February 2015, VA received an unemployability assessment report from Dr. T.L., a vocational expert and rehabilitation counselor.  Dr. T.L. reviewed the file and interviewed the Veteran.  Dr. T.L.'s report reflects that the Veteran worked as an accountant for approximately seven years starting in 1999, but that he changed jobs four or five times during that period.  The report states that the Veteran was a marginal employee, which is reflected by the fact that he would be hired on a seasonal basis and then laid off.  The report notes that upon returning to full-time work in 2012, the Veteran was terminated from his employment as a forklift operator in less than one year due to arguments with his boss and coworkers.  The report reflects that the Veteran has been treating with Dr. R.S. twice per month since April 2014 in the form of therapy and medication checks.  Dr. T.L. also noted that the Veteran has been receiving counseling services from Dr. L.S., a marriage and family therapist.  Dr. T.L. points to Dr. L.S.'s December 2009 report in which she opined that the Veteran's PTSD symptoms render him 100 percent disabled.  Dr. T.L. noted that income statements associated with the file in December 2014 reflect a substantial reduction in earnings in 2005 and earnings below the poverty line since 2009.  In conclusion, Dr. T.L. explained that the Veteran "has marked limitations in the ability to tolerate work stress, marked limitation in concentration, attention and pace, along with a marked limitation in social functioning.  From a vocational perspective, it is more likely than not that the Veteran is 'Unemployable' within the world of work, based on records reviewed 2008 forward, with the exception of the unsuccessful work attempt during 2012 and 2013."    

In sum, the file contains statements from the Veteran, as well as his family and former coworkers, pertaining to his inability to work in an environment with others due to his PTSD symptoms, including anger outbursts and anxiety.  The file also contains conflicting competent medical opinions pertaining to the Veteran's ability to secure and follow substantially gainful employment.  The Board notes that the two more recent opinions, those which reflect that the Veteran is unable to secure gainful employment, were provided after the Veteran's termination from employment in May 2013; The contradicting opinion was provided in January 2013 prior to the Veteran's May 2013 termination and without the benefit of the Veteran's earning statements for review.  Giving the benefit of the doubt to the Veteran, the Board finds that the favorable evidence is at least in relative equipoise.  TDIU on a schedular basis is therefore warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


